Title: To George Washington from Major General William Heath, 27 June 1779
From: Heath, William
To: Washington, George


        
          Dear Genl
          Danforths House [Highlands, N.Y.]June 27th 1779 7 oClock P.M.
        
        I do myself the honor to transmit the enclosed Intelligence this moment received from General Huntington I have written him to push his advance Parties nearer the Point if it can be done with Safety in order if Possible more fully to discover the movements of the Enemy. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      